DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150126146 by Wang et al. (hereinafter as Wang) in view of US 20160294425 by Hwang et al. (hereinafter as Hwang2).
As to Claim 14, Wang teaches a method of interference cancellation in a mobile device [Wang, Fig. 1, User terminal 102], the method comprising: 
providing a transmit signal (Tx signal) to a first front end system using a transmitter [Wang, Fig. 2, Transmitter 202, [0032]]; 
processing a receive signal (Rx signal) from a second front end system using a receiver [Wang, Fig. 2, Victim Receiver A 228, [0034]]; and including amplifying the receive signal using a low noise amplifier [Wang, Fig. 2, Low noise amplifier (LNA) 240A] of the receiver [Wang, Fig. 2, Received signal is amplified by low noise amplifier (LNA) 240A], [0035]; and 

providing a gain adjustment to the interference cancellation signal using a controllable gain circuit [Wang, Para 45, NLIC module 254 adaptively applies a complex coefficient in order to adjust the gain and/or the phase of the interference signal], and 
injecting the interference cancellation signal into a radio frequency receive path after an output of the low noise amplifier [Wang, Fig. 2, Interference cancellation signal is injected at 258 which is after the output of the low noise amplifier (LNA) 240A].
Wang provides for amplifying a signal as shown in Fig. 2, however, does not explicitly teach amplifying the transmit signal for transmission along a radio frequency transmit path through the first front end system using a power amplifier, and compensating the receiver for interference arising from the transmitter using an interference cancellation circuit, including filtering the transmit signal after amplification by the power amplifier to generate an interference cancellation signal using a filter having an input coupled to the radio frequency transmit path.
In analogous art, Hwang2 provides for amplifying the transmit signal [Amplifying transmit signal by power amplifier 412] for transmission along a radio frequency transmit path [411] through the first front end system using a power amplifier [412] [see Fig. 4 and Para 34-35 of Hwang2], and compensating the receiver [431] for interference arising from the transmitter [411] using an interference cancellation circuit [424], including filtering [Filtering by 422 and 425] the transmit signal after amplification by the power amplifier [412] to generate an interference cancellation signal using a filter [422] having an input coupled to the radio frequency transmit 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to modify the amplifying step of Wang to include amplifying the transmit signal for transmission along a radio frequency transmit path through the first front end system using a power amplifier, and compensating the receiver for interference arising from the transmitter using an interference cancellation circuit, including filtering the transmit signal after amplification by the power amplifier to generate an interference cancellation signal using a filter having an input coupled to the radio frequency transmit path, as taught by Hwang2, in order to improve the quality of signals in wireless communication devices with multiple radios by cancelling the interference [Hwang2, Para 2].
As to Claim 18, Wang teaches a interference compensation system for a mobile device [Wang, Fig. 1, User terminal 102], the interference compensation system comprising: 
a transmit front end circuit  [Wang, Fig. 2, Transmitter 202, [0032]]; 
a transmitter configured to transmit a transmit signal through the transmit front end circuit [Wang, Fig. 2, Transmitter 202 transmits the signal]; 
a receive front end circuit [Wang, Fig. 2, Victim Receiver A 228]; 
a receiver configured to process a receive signal from the receive front end circuit [Wang, Fig. 2, Victim Receiver A 228 receives the signal],
the receiver [Wang, Fig. 2, Victim Receiver A 228] including a low noise amplifier [Wang, Fig. 2, Low noise amplifier (LNA) 240A] configured to amplify the receive signal [Wang, Fig. 2, Received signal is amplified by low noise amplifier (LNA) 240A]; and

a controllable phase circuit configured to provide a phase adjustment to the interference cancellation signal [Wang, Para 45, NLIC module 254 adaptively applies a complex coefficient in order to adjust the gain and/or the phase of the interference signal], and 
a controllable gain circuit configured to provide a gain adjustment to the interference cancellation signal [Wang, Para 45, NLIC module 254 adaptively applies a complex coefficient in order to adjust the gain and/or the phase of the interference signal],
the interference cancellation circuit configured to inject the interference cancellation signal into a radio frequency receive path after an output of the low noise amplifier [Wang, Fig. 2, Interference cancellation signal is injected at 258 which is after the output of the low noise amplifier (LNA) 240A].
Wang provides for amplifying a signal as shown in Fig. 2, however, does not explicitly teach a transmitter including a power amplifier configured to amplify the transmit signal for transmission along a radio frequency transmit path through the transmit front end circuit, and an interference cancellation circuit including a filter having an input coupled to the radio frequency transmit path and an output configured to generate the interference cancellation signal based on filtering the transmit signal after amplification by the power amplifier.
In analogous art, Hwang2 provides for a transmitter including a power amplifier [412] configured to amplify the transmit signal for transmission along a radio frequency transmit path [411] through the transmit front end circuit [see Fig. 4 and Para 34-35 of Hwang2], and an 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to embody the device of Wang with a transmitter including a power amplifier configured to amplify the transmit signal for transmission along a radio frequency transmit path through the transmit front end circuit, and an interference cancellation circuit including a filter having an input coupled to the radio frequency transmit path and an output configured to generate the interference cancellation signal based on filtering the transmit signal after amplification by the power amplifier, as taught by Hwang2, in order to improve the quality of signals in wireless communication devices with multiple radios by cancelling the interference [Hwang2, Para 2].

Claims 1-2, 4-6, 8-9, and 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over US 20150126146 by Wang et al. (hereinafter as Wang) in view of US 20150065064 by Hwang et al. (hereinafter as Hwang) and further view of US 20180368082 by O’shea et al. (hereinafter as Oshea) and US 20160294425 by Hwang et al. (hereinafter as Hwang2).
As to Claim 1, Wang teaches a mobile device [Wang, Fig. 1, User terminal 102] comprising: 
the receiver [Wang, Fig. 2, Victim Receiver A 228] including a low noise amplifier [Wang, Fig. 2, Low noise amplifier (LNA) 240A] configured to amplify the receive signal [Wang, Fig. 2, Received signal is amplified by low noise amplifier (LNA) 240A], and 

a controllable phase circuit configured to provide a phase adjustment to the interference cancellation signal [Wang, Para 45, NLIC module 254 adaptively applies a complex coefficient in order to adjust the gain and/or the phase of the interference signal], and 
a controllable gain circuit configured to provide a gain adjustment to the interference cancellation signal [Wang, Para 45, NLIC module 254 adaptively applies a complex coefficient in order to adjust the gain and/or the phase of the interference signal], 
the interference cancellation circuit configured to inject the interference cancellation signal into a radio frequency receive path after an output of the low noise amplifier [Wang, Fig. 2, Interference cancellation signal is injected at 258 which is after the output of the low noise amplifier (LNA) 240A]
Wang provides for receivers (228/230) and transmitter (202) as shown in Fig. 2 however does not explicitly teach a plurality of transceivers including a first transceiver including a transmitter configured to transmit a transmit signal through the first front end system, and a second transceiver including a receiver configured to process a receive signal from the second front end system.
In analogous art, Hwang teaches a plurality of transceivers [Hwang, Para 55, Plurality of transceivers 210] including a first transceiver including a transmitter [Hwang, Para 59, Transmitter 312] configured to transmit a transmit signal through the first front end system [Hwang, Para 59, First transceiver includes a transmitter 312 for transmitting signal], and a 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to embody the device of Wang with a plurality of transceivers including a first transceiver including a transmitter configured to transmit a transmit signal through the first front end system, and a second transceiver including a receiver configured to process a receive signal from the second front end system as taught by Hwang in order to increase reliability by utilizing existing transceivers [Hwang, Para 5-8].
The combination of Wang and Hwang does not teach a plurality of front end systems including a first front end system and a second front end system.
In analogous art, Oshea teaches a plurality of front end systems including a first front end system and a second front end system [Oshea, Para 86, Plurality of front end transmit/receive modules].
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a plurality of front end systems including a first front end system and a second front end system, as taught by Oshea, into the system of Wang in order to improve coexistence of two or more radio systems in wireless devices [Oshea, Para 5].
The combination of Wang, Hwang, and Oshea provides for a transmitter as shown in Fig. 2, however, does not explicitly teach a transmitter including a power amplifier configured to amplify the transmit signal for transmission along a radio frequency transmit path through the first front end system, and an interference cancellation circuit including a filter having an input 
In analogous art, Hwang2 provides for a transmitter including a power amplifier [412] configured to amplify the transmit signal for transmission along a radio frequency transmit path [411] through the first front end system [see Fig. 4 and Para 34-35 of Hwang2], and an interference cancellation circuit including a filter [422/425] having an input coupled to the radio frequency transmit path and an output configured to generate the interference cancellation signal based on filtering the transmit signal after amplification by the power amplifier [412] [Input of 422 coupled to transmit path through coupler 414, see Fig. 4 and Para 34-35 of Hwang2].
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to embody the device of Wang with a transmitter including a power amplifier configured to amplify the transmit signal for transmission along a radio frequency transmit path through the first front end system, and an interference cancellation circuit including a filter having an input coupled to the radio frequency transmit path and an output configured to generate the interference cancellation signal based on filtering the transmit signal after amplification by the power amplifier, as taught by Hwang2, in order to improve the quality of signals in wireless communication devices with multiple radios by cancelling the interference [Hwang2, Para 2].
As to Claim 2, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 1 wherein the first transceiver is a cellular transceiver [Wang, Para 20 and Para 
As to Claim 4, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 1 wherein the interference cancellation circuit is coupled to the transmitter without a directional coupler [Hwang, Para 72, A capacitor, resistor or other device is used in place of a coupler, hence without a directional coupler, between the interference cancellation circuit and the transmitter].
As to Claim 5, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 1 wherein the filter includes a plurality of selectable filters providing different filtering characteristics [Hwang, Para 81-82 and Para 84, Filter 402 is selected from among the plurality of filters, hence selectable filters, wherein filter is tunable to different characteristics so that if the filter 404 has a first characteristic (or set of characteristics), the filter 402 is tuned to have the first characteristic, and if the filter 404 has a second characteristic, the filter 402 is tuned to have the second characteristic].
As to Claim 6, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 5 wherein a selected filter of the plurality of the selectable filters is based on a transmit band of the transmitter [Hwang, Para 81-82 and Para 84, Filter 402 is a band pass filter, hence filter being selected based on the frequency band].
As to Claim 8, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 1 wherein the receiver detects an amount of interference [Wang, Para 38, NLIC module 254 estimates the interference signals], and controls at least one of the phase adjustment or the gain adjustment based on the detected amount of interference [Wang, Para 
As to Claim 9, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 1 wherein the interference cancellation signal is configured to generate at least two interference compensation signals for compensating two or more receivers [Wang, Para 47, Interference cancellation operation is performed for two victim receivers to remove or mitigate interference signal from the same aggressor transmitter]
As to Claim 11, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 9 wherein the interference cancellation circuit includes a first amplifier operable to amplify a first interference compensation signal of the at least two interference compensation signals [Wang, Fig. 2, Interference signal is amplified by low noise amplifier (LNA) 240A], and a second amplifier operable to amplify a second interference compensation signal of the at least two interference compensation signals [Wang, Fig. 2, Interference signal is amplified by low noise amplifier (LNA) 240B].  
As to Claim 12, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 9 wherein the interference cancellation circuit includes a shared amplifier operable to amplify the at least two interference compensation signals [Wang, Fig. 2, Interference signal is amplified by LNA 240A/B].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150126146 by Wang et al. (hereinafter as Wang) in view of US 20150065064 by Hwang et al. (hereinafter as Hwang) and further view of US 20180368082 by O’shea et al. (hereinafter as Oshea), US .
As to Claim 7, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 1, however,
The combination of Wang, Hwang, Oshea, and Hwang2 does not teach that the interference cancellation signal compensates for interference arising from spectral regrowth.
In analogous art, Beidas provides for a interference cancellation signal that compensates for interference arising from spectral regrowth [Beidas, Para 49, Cancelling spectral regrowth using subtractive interference cancellation with multistage predistortion]. 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the interference cancellation signal compensates for interference arising from spectral regrowth, as taught by Beidas, into the system of Wang in order to optimize power consumption and bandwidth usage in communications systems [Beidas, Para 2-4].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150126146 by Wang et al. (hereinafter as Wang) in view of US 20150065064 by Hwang et al. (hereinafter as Hwang) and further view of US 20180368082 by O’shea et al. (hereinafter as Oshea), US 20160294425 by Hwang et al. (hereinafter as Hwang2), and 20180175902 by Lakhani et al. (hereinafter as Lakhani).
As to Claim 10, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 9, however,

In analogous art, Lakhani teaches an interference cancellation circuit that includes a Wilkinson splitter [Lakhani, Para 89, Producing cancellation using a Wilkinson splitter and a filter]. 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate wherein the interference cancellation circuit includes a Wilkinson splitter, as taught by Lakhani, into system of Wang in order to improve providing communication services in areas with low population using frequency agile duplexer [Lakhani, Para 2-8].

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150126146 by Wang et al. (hereinafter as Wang) in view of US 20150065064 by Hwang et al. (hereinafter as Hwang) and further view of US 20180368082 by O’shea et al. (hereinafter as Oshea), US 20160294425 by Hwang et al. (hereinafter as Hwang2), and US 20160380706 by Tanzi et al. (hereinafter as Tanzi).
As to Claim 13, the combination of Wang, Hwang, Oshea, and Hwang2 teaches the mobile device of claim 9, however,
The combination of Wang, Hwang, Oshea, and Hwang2 does not teach an interference cancellation circuit that includes a first controllable phase shifter operable to phase shift a first interference compensation signal of the at least two interference compensation signals, and a second controllable phase shifter operable to phase shift a second interference compensation signal of the at least two interference compensation signals.

It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate an interference cancellation circuit that includes a first controllable phase shifter operable to phase shift a first interference compensation signal of the at least two interference compensation signals, and a second controllable phase shifter operable to phase shift a second interference compensation signal of the at least two interference compensation signals, as taught by Tanzi, into the system of Wang in order to improve quality of received signals in communication devices by mitigating interference [Tanzi, Para 3].

Claims 16-17, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150126146 by Wang et al. (hereinafter as Wang) in view of US 20160294425 by Hwang et al. (hereinafter as Hwang2) and further view of US 20150065064 by Hwang et al. (hereinafter as Hwang).
As to Claim 16, the combination of Wang and Hwang2 teaches the method of claim 14, however,

In analogous art, Hwang provides for filtering a transmit signal that includes selecting a filter from a plurality of selectable filters having different filtering characteristics [Hwang, Para 81-82 and Para 84, Filter 402 is selected from among the plurality of filters, hence selectable filters, wherein filter is tunable to different characteristics so that if the filter 404 has a first characteristic (or set of characteristics), the filter 402 is tuned to have the first characteristic, and if the filter 404 has a second characteristic, the filter 402 is tuned to have the second characteristic].
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate filtering a transmit signal that includes selecting a filter from a plurality of selectable filters having different filtering characteristics, as taught by Hwang, into the system of Wang in order to improve signal quality in wireless communications system when two or more radios coexist [Hwang, Para 5-7].
As to Claim 17, the combination of Wang, Hwang2, and Hwang teaches the method of claim 16 further comprising selecting the filter based on a transmit band of the transmitter [Hwang, Para 81-82 and Para 84, Filter 402 is a band pass filter, hence filter being selected based on the frequency band].  
As to Claim 20, the combination of Wang and Hwang2 teaches the interference compensation system of claim 18, however,

In analogous art, Hwang teaches a filter that includes a plurality of selectable filters providing different filtering characteristics [Hwang, Para 81-82 and Para 84, Filter 402 is selected from among the plurality of filters, hence selectable filters, wherein filter is tunable to different characteristics so that if the filter 404 has a first characteristic (or set of characteristics), the filter 402 is tuned to have the first characteristic, and if the filter 404 has a second characteristic, the filter 402 is tuned to have the second characteristic], and a selected filter of the plurality of the selectable filters is based on a transmit band of the transmitter [Hwang, Para 81-82 and Para 84, Filter 402 is a band pass filter, hence filter being selected based on the frequency band].
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate a filter that includes a plurality of selectable filters providing different filtering characteristics, and a selected filter of the plurality of the selectable filters is based on a transmit band of the transmitter, as taught by Hwang, into the system of Wang in order to improve signal quality in wireless communications system when two or more radios coexist [Hwang, Para 5-7].
As to Claim 21, the combination of Wang, Hwang2, and Hwang teaches the interference compensation system of claim 20 wherein a selected filter of the plurality of the selectable filters is based on a transmit band of the transmitter [Hwang, Para 81-82 and Para 84, Filter 402 is selected from among the plurality of filters, hence selectable filters, wherein filter is tunable to different characteristics so that if the filter 404 has a first characteristic (or set of characteristics), 
As to Claim 23, the combination of Wang and Hwang2 teaches the interference compensation system of claim 18 wherein the interference cancellation circuit is coupled to the transmitter without a directional coupler [Hwang, Para 72, A capacitor, resistor or other device is used in place of a coupler, hence without a directional coupler, between the interference cancellation circuit and the transmitter].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150126146 by Wang et al. (hereinafter as Wang) in view of US 20160294425 by Hwang et al. (hereinafter as Hwang2) and further view of US 20180175902 by Lakhani et al. (hereinafter as Lakhani).
As to Claim 22, the combination of Wang and Hwang2 teaches the interference compensation system of claim 18, however,
The combination of Wang and Hwang2 does not teach an interference cancellation circuit that includes a Wilkinson splitter.
In analogous art, Lakhani teaches an interference cancellation circuit that includes a Wilkinson splitter [Lakhani, Para 89, Producing cancellation using a Wilkinson splitter and a filter]. 
It would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate an interference cancellation circuit that includes a Wilkinson splitter, as taught by Lakhani, into system of Wang in order to improve providing communication services in areas with low population using frequency agile duplexer [Lakhani, Para 2-8].

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 

Argument (1): Regarding Claims 1, 2, 4-14, 16-18 and 20-23, Applicant argues that Wang discloses that SAW filter 238A is a radio frequency receive path, and thus does not disclose or suggest "filtering the transmit signal after amplification by the power amplifier
to generate an interference cancellation signal using a filter having an input coupled to the radio frequency transmit path," as recited in amended claim 14.
Examiner’s Response: The Examiner agrees with the Applicant’s argument that Wang does not teach "filtering the transmit signal after amplification by the power amplifier to generate an interference cancellation signal using a filter having an input coupled to the radio frequency transmit path". However, as mapped above, Hwang2 discloses filtering [Filtering by 422 and 425] the transmit signal after amplification by the power amplifier [412] to generate an interference cancellation signal using a filter [422] having an input coupled to the radio frequency transmit path [Input of 422 coupled to transmit path through coupler 414, see Fig. 4 and Para 34-35 of Hwang2].

Argument (2): Regarding Claims 1, 2, 4-14, 16-18 and 20-23, Applicant argues that Wang discloses that "summer 258 generates a composite signal 260 that contains desired baseband Rx signal 250 and a residual 262 of interference baseband signal 251 after the 
Examiner’s Response: The Examiner respectfully disagrees with the Applicant’s argument. Wang teaches “injecting the interference cancellation signal into a radio frequency receive path after an output of the low noise amplifier”, see Fig. 2, where  Wang discloses that the interference cancellation signal is injected at 258 which is after the output of the low noise amplifier (LNA) 240A. As the limitation is currently recited, it does not claim that the injection of the interference cancellation occurs right after the output of the low noise amplifier and that no other elements can be between the output of the low noise amplifier and the injection point of the interference cancellation signal.  The Applicant is welcome to further limit the claim. The Examiner will then perform further searches based on any amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARYAM . SOLTANZADEH
Examiner
Art Unit 2646



/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646